Title: Bernard Peyton to Thomas Jefferson, 20 July 1818
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear sir
            Richd 20 July 1818
          
          I recd on friday a large Box from Norfolk containing articles for you, shipped from New Orleans by way of Boston, all the expences on which from the latter place (Boston) I have paid & forwarded it the same day by Mr Johnson’s Boat to you & hope it will reach you safely—   Mr Ritchie left a Map with me some time since for you, which I forwarded by Col Randolph’s Cart. I suppose it has reached you before this.
          I understand that the commissioners for fixing upon the scite for the University of Virginia, who reside below this City, will unite with those from the other side of the mountain in endeavouring to fix it on that side, with the hope of keeping up old Williamsburg: To fix it at Charlottesville they think would be fatal to their hopes; how far this may be the fact, I am not prepared to say, & merely mention it, that you may not be taken by surprise—
          
            Very respectfully sir Your Mo: Obd: Servt:
            Bernard Peyton
          
        